              Case 2:19-cv-01553-JLR Document 49 Filed 11/10/20 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         WATER’S EDGE, A                               CASE NO. C19-1553JLR
           CONDOMINIUM OWNERS
11         ASSOCIATION,                                  ORDER ON IN CAMERA
                                                         REVIEW
12                              Plaintiff,
                  v.
13

14         AFFILIATED FM INSURANCE
           COMPANY, et al.,
15
                                Defendants.
16
           Pursuant to the court’s order during the October 27, 2020 telephonic motion
17
     hearing in this matter (see 10/27/20 Min. Entry (Dkt. # 48)), the court has reviewed the
18
     documents that Defendant MiddleOak Specialty Insurance (“MiddleOak”) produced to
19
     the court for in camera review. Based on the court’s in camera review and the rationale
20
     provided during the telephonic motion hearing, the court GRANTS in part and DENIES
21

22


     ORDER - 1
             Case 2:19-cv-01553-JLR Document 49 Filed 11/10/20 Page 2 of 7




 1   in part Plaintiff Water’s Edge, a Condominium Association (“Water’s Edge”) motion to

 2   compel. (See Mot. (Dkt. # 45).)

 3         Specifically, the court GRANTS in part and DENIES in part Water’s Edge’s

 4   motion to compel production of documents and ORDERS MiddleOak to re-produce the

 5   documents at issue with the following changes:

 6    Bates Numbered Page                          Alteration(s)
      MOCLAIM_000002      No changes
 7    MOCLAIM_000003      No changes
      MOCLAIM_000004      Remove redactions from: (1) the paragraph beginning with
 8                        “WE INSURED SUBJECT PREMISES FROM . . .” and (2)
                          the paragraph beginning with “”I spoke to our defense
 9                        counsel, Dan Syhre . . .”

10                             Remaining redactions may remain in place.
      MOCLAIM_000005           Remove redactions from: (1) the time and date stamp and
11                             other entry information at the top of the page and (2) the
                               paragraph beginning with “AREAS OF DAMAGE AND
12                             INVOKE POLICY . . .” and ending with “ . . . MATERIALS
                               USED IN CONSTRUCTION.”
13
                               Remaining redactions may remain in place.
14    MOCLAIM_000006           Remove redactions from the following quoted text from the
                               January 9, 2020 10:10:12 log entry: (1) “I SENT E-MAIL
15                             TO DC . . .” and (2) “ANY INDICATION OF COVERED
                               PERIL IN TEST RESULTS?”
16
                               Remove redactions from the time and date stamp and other
17                             entry information for the January 9, 2020 13:02:56 log entry
                               and remove the following redactions from that entry: (1)
18                             “DC REPLY” and (2) the sentence beginning with “THE
                               DESTRUCTIVE TESTING HAS NOT UNCOVERED . . .”
19
                               Remove redactions from the time and date stamp and other
20                             entry information for the January 9, 2020 13:43:53 log entry.

21                             Remaining redactions may remain in place.
      MOCLAIM_000195           Remove all redactions
22    MOCLAIM_000197           Remove all redactions


     ORDER - 2
            Case 2:19-cv-01553-JLR Document 49 Filed 11/10/20 Page 3 of 7




 1   MOCLAIM_000199        Remove all redactions
     MOCLAIM_000204        Remove all redactions
 2   MOCLAIM_000205        No changes
     MOCLAIM_000206        Remove all redactions
 3   MOCLAIM_000217        No changes
     MOCLAIM_000218        No changes
 4   MOCLAIM_000219        Remove redactions from the second paragraph in Mr. Syhre’s
                           January 9, 2020 12:02 email that begins with “The
 5                         destructive testing . . .” and ends with “. . . repair to address
                           the damage.”
 6
                           Remove redactions from the following portions of Mr.
 7                         Hardy’s January 9, 2020 8:09 email: (1) the salutation in Mr.
                           Hardy’s email that reads “Good Morning, Dan;” (2) the
 8                         second sentence in the body of the email that reads “Has the
                           destructive testing led to any indication of covered peril
 9                         being in play?;” and (3) Mr. Hardy’s signature block.

10                         Remaining redactions may remain in place.
     MOCLAIM_000220        No changes
11   MOCLAIM_000221        No changes
     MOCLAIM_000222        Remove redactions from the second paragraph in Mr. Syhre’s
12                         January 9, 2020 12:02 email that begins with “The
                           destructive testing . . .” and ends with “. . . repair to address
13                         the damage.”
14                         Remove redactions from the following portions of Mr.
                           Hardy’s January 9, 2020 8:09 email: (1) the salutation in Mr.
15                         Hardy’s email that reads “Good Morning, Dan” and (2) the
                           second sentence in the body of the email that reads “Has the
16                         destructive testing led to any indication of covered peril
                           being in play?”
17
                           Remaining redactions may remain in place.
18   MOCLAIM_000223        No changes
     MOCLAIM_000224        Remove redactions from the second paragraph in Mr. Syhre’s
19                         January 9, 2020 12:02 email that begins with “The
                           destructive testing . . .” and ends with “. . . repair to address
20                         the damage.”
21                         Remove redactions from the following portions of Mr.
                           Hardy’s January 9, 2020 8:09 email: (1) the salutation in Mr.
22


     ORDER - 3
            Case 2:19-cv-01553-JLR Document 49 Filed 11/10/20 Page 4 of 7




 1                         Hardy’s email that reads “Good Morning, Dan” and (2) the
                           second sentence in the body of the email that reads “Has the
 2                         destructive testing led to any indication of covered peril
                           being in play?”
 3
                           Remaining redactions may remain in place.
 4   MOCLAIM_000225        No changes
     MOCLAIM_000226        Remove redactions from the following portions of Mr.
 5                         Hardy’s January 9, 2020 8:09 email: (1) the salutation in Mr.
                           Hardy’s email that reads “Good Morning, Dan” and (2) the
 6                         second sentence in the body of the email that reads “Has the
                           destructive testing led to any indication of covered peril
 7                         being in play?”

 8                         Remaining redactions may remain in place.
     MOCLAIM_000231        Remove redactions from: (1) Mr. Syhre’s signature block;
 9                         (2) the From/Sent/To/Subject portion of Mr. Hardy’s October
                           7, 2019 email; and (3) Mr. Hardy’s signature block.
10
                           Remaining redactions may remain in place.
11   MOCLAIM_000232        Remove redactions from: (1) Mr. Syhre’s signature block;
                           (2) the From/Sent/To/Subject portion of Mr. Hardy’s October
12                         4, 2019 email; and (3) Mr. Hardy’s signature block.

13                         Remaining redactions may remain in place.
     MOCLAIM_000395        Remove redactions from: (1) Mr. Hardy’s signature block;
14                         and (2) the confidentiality disclaimer at the bottom of Mr.
                           Hardy’s email.
15
                           Remaining redactions may remain in place.
16   MOCLAIM_000396        Remove redactions from: (1) the email attachment warning
                           at the top of Mr. Syhre’s email; and (2) Mr. Syhre’s
17                         salutation that reads “Richard.”

18                         Remaining redactions may remain in place.
     MOCLAIM_000397        Remove redactions from Mr. Syhre’s salutation that reads
19                         “Richard.”
20                         Remaining redactions may remain in place.
     MOCLAIM_000512        Remove redactions from Mr. Syhre’s salutation that reads
21                         “Richard.”
22                         Remaining redactions may remain in place.


     ORDER - 4
            Case 2:19-cv-01553-JLR Document 49 Filed 11/10/20 Page 5 of 7




 1   MOCLAIM_000513        Remove redactions from: (1) Mr. Panagrosso’s salutation
                           that reads “Dan // Good Morning” and (2) the closing of Mr.
 2                         Panagrosso’s email, which reads “Thank you // Paul.”

 3                         Remaining redactions may remain in place.
     MOCLAIM_000514        No changes
 4   MOCLAIM_000532        No changes
     MOCLAIM_000536        Remove redactions from Mr. Hardy’s salutation that reads
 5                         “Hi Dan.”

 6                         Remaining redactions may remain in place.
     MOCLAIM_000723        Remove redactions from: (1) Mr. Panagrosso’s salutation
 7                         that reads “Dan // Good afternoon” and (2) the closing of Mr.
                           Panagrosso’s email, which reads “Thank you // Paul.”
 8
                           Remove redactions from: (1) Ms. Warner’s first salutation
 9                         that reads “Hi Paul” and second salutation that reads “Hi
                           Lisa;” (2) the portion of Ms. Warner’s email that reads
10                         “Please log and plan to monitor;”; and (3) the closing of Ms.
                           Warner’s email that reads “Thank you, // Stefanie.”
11
                           Remaining redactions may remain in place.
12   MOCLAIM_000724        Remove redactions from: (1) Ms. Warner’s salutation that
                           reads “Hi Neil” and (2) the closing of Ms. Warner’s email
13                         that reads “Have a good evening, // Stefanie.”

14                         Remaining redactions may remain in place.
     MOCLAIM_000725        No changes
15   MOCLAIM_000726        Remove all redactions
     MOCLAIM_000748        No changes
16   MOCLAIM_000757        Remove redactions from: (1) Mr. Panagrosso’s salutation
                           that reads “Dan // Good afternoon” and (2) the closing of Mr.
17                         Panagrosso’s email, which reads “Thank you // Paul.”
18                         Remove redactions from the From/Sent/To/Subject portion of
                           Mr. Syhre’s June 28, 2019 email.
19
                           Remaining redactions may remain in place.
20   MOCLAIM_000758        Remove redactions from: (1) Mr. Panagrosso’s salutation
                           that reads “Good Morning” and (2) the closing of Mr.
21                         Panagrosso’s email, which reads “Thank you.”
22


     ORDER - 5
            Case 2:19-cv-01553-JLR Document 49 Filed 11/10/20 Page 6 of 7




 1                         Remaining redactions may remain in place.
     MOCLAIM_000760        Remove redactions from the closing of Mr. Panagrosso’s
 2                         email, which reads “Thank you // Paul.”

 3                         Remove redactions from: (1) the From/Sent/To/Subject
                           portion of Mr. Syhre’s June 28, 2019 email and (2) the
 4                         portion of that email that reads “Privileged // Paul.”

 5                         Remaining redactions may remain in place.
     MOCLAIM_000761        Remove redactions from the closing of Mr. Panagrosso’s
 6                         email, which reads “Thank you.”

 7                         Remaining redactions may remain in place.
     MOCLAIM_000763        Remove redactions from: (1) Mr. Panagrosso’s salutation
 8                         that reads “Dan // Good afternoon” and (2) the closing of Mr.
                           Panagrosso’s email, which reads “Thank you // Paul.”
 9
                           Remove redactions from the salutation in Mr. Syhre’s email
10                         that read “Privileged // Paul.”

11                         Remaining redactions may remain in place.
     MOCLAIM_000764        Remove redactions from: (1) Mr. Panagrosso’s salutation
12                         that reads “Dan // Good Morning” and (2) the closing of Mr.
                           Panagrosso’s email, which reads “Thank you.”
13
                           Remaining redactions may remain in place.
14   MOCLAIM_000765        Remove redactions from: (1) the salutation in Mr. Syhre’s
                           email that read “Privileged // Paul” and (2) Mr. Syhre’s
15                         signature block.

16                         Remove redactions from Mr. Panagrosso’s salutation that
                           reads “Dan // Good Morning.”
17
                           Remaining redactions may remain in place.
18   MOCLAIM_000766        Remove all redactions.
     MOCLAIM_000767        Remove redactions from: (1) Mr. Panagrosso’s salutation
19                         that reads “Dan // Good Morning” and (2) the closing of Mr.
                           Panagrosso’s email, which reads “Thank you.”
20
                           Remaining redactions may remain in place.
21

22


     ORDER - 6
              Case 2:19-cv-01553-JLR Document 49 Filed 11/10/20 Page 7 of 7




 1   The court ORDERS MiddleOak to produce these documents to Water’s Edge within

 2   seven days of the filing date of this order.

 3          The court DENIES without prejudice Water’s Edge’s motion to compel Mr. Syhre

 4   to submit to a deposition. Water’s Edge may re-raise its motion to compel after it takes

 5   additional discovery on MiddleOak’s claims handling process if Water’s Edge obtains

 6   information in discovery showing that Mr. Syhre’s deposition is necessary to Water’s

 7   Edge’s preparation of this case.

 8          Dated this 10th day of November, 2020.

 9

10                                                   A
                                                     JAMES L. ROBART
11
                                                     United States District Judge
12

13

14

15

16

17

18

19

20

21

22


     ORDER - 7
